

117 HRES 330 RH: Providing for consideration of the bill (H.R. 51) to provide for the admission of the State of Washington, D.C. into the Union; providing for consideration of the bill (H.R. 1573) to clarify the rights of all persons who are held or detained at a port of entry or at any detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement; providing for consideration of the bill (H.R. 1333) to transfer and limit Executive Branch authority to suspend or restrict the entry of a class of aliens; and for other purposes.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 14117th CONGRESS1st SessionH. RES. 330[Report No. 117–22]IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Raskin, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 51) to provide for the admission of the State of Washington, D.C. into the Union; providing for consideration of the bill (H.R. 1573) to clarify the rights of all persons who are held or detained at a port of entry or at any detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement; providing for consideration of the bill (H.R. 1333) to transfer and limit Executive Branch authority to suspend or restrict the entry of a class of aliens; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 51) to provide for the admission of the State of Washington, D.C. into the Union. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Oversight and Reform now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform or their respective designees; and (2) one motion to recommit. 2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1573) to clarify the rights of all persons who are held or detained at a port of entry or at any detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1333) to transfer and limit Executive Branch authority to suspend or restrict the entry of a class of aliens. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 4.House Resolution 316 is hereby adopted. 5.House Resolution 188, agreed to March 8, 2021, is amended—(1)in section 11, by striking “April 22, 2021” and inserting “May 20, 2021”;(2)in section 16, by striking “calendar day of April 22, 2021” and inserting “legislative day of May 20, 2021”; and(3)in section 17, by striking “April 22, 2021” and inserting “May 20, 2021”. 6.(a)At any time through the legislative day of Thursday, April 22, 2021, the Speaker may entertain motions offered by the Majority Leader or a designee that the House suspend the rules as though under clause 1 of rule XV with respect to multiple measures described in subsection (b), and the Chair shall put the question on any such motion without debate or intervening motion. (b)A measure referred to in subsection (a) includes any measure that was the object of a motion to suspend the rules on the legislative day of April 19, 2021, or April 20, 2021, on which the yeas and nays were ordered and further proceedings postponed pursuant to clause 8 of rule XX. (c)Upon the offering of a motion pursuant to subsection (a) concerning multiple measures, the ordering of the yeas and nays on postponed motions to suspend the rules with respect to such measures is vacated to the end that all such motions are considered as withdrawn. 7.(a)House Concurrent Resolution 30 is hereby adopted.(b)For purposes of the joint session to receive the President of the United States on April 28, 2021, former Members, Delegates, and Resident Commissioners shall not be admitted to the Hall of the House or rooms leading thereto.April 20, 2021Referred to the House Calendar and ordered to be printed